DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-11 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-128625 filed on 07/29/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 07/28/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statements filed on 07/28/2021, 3/31/2022 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.       Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent 11392330.
          It is clear that all the elements of the instant application independent claims 1 and 10 are to be found in patent (U.S. Patent No. 11392330) claim 1 as the application independent claims 1, 9-10 fully encompasses the patent claims 1, 7. The difference between the instant application independent claims 1, 9-10 and the patent (U.S. Patent No. 11392330) claims 1, 7 lies in the fact that the patent (U.S. Patent No. 11392330) claim includes many more elements and is thus much more specific. Thus the invention of claims 1, 7 of the patent (U.S. Patent No. 11392330) is in effect a “species” of the “generic” invention of the application independent claims 1, 9-10. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application independent claims 1, 9-10 are anticipated by claims 1, 7 of the patent (U.S. Patent No. 11392330), it is not patentably distinct from claims 1, 7 of the patent (U.S. Patent No. 11392330).             

Allowable Subject Matter
8.         Claims 1-11 are allowed.

                                            REASONS FOR ALLOWANCE
9.          The following is an examiner’s statement of reasons for allowance: 
             Tanaka (US Pub 2015/0015908) teaches in Figs. 1-5, elements 120 & 210 and paras., 0036-0053 that a first server 200, multiple printers 130, management server 120 and multiple clients 110, 300 are connected to a network 400. The management server 120 saves first and second printers information associated with the first and second user in its memory. The first server 200 provides users with the function of converting, for example, document specified by a user to be printed in a data format that the printer 130 is capable of handling, and the function of generating a print job corresponding to the print instruction and managing the execution status of that print job.
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein, in a case where the user who has issued the registration request has the second authority and where the setting unit sets information indicating that the registration of a printing apparatus based on the registration request from the user having the second authority is permitted, the registration processing unit performs the registration of a printing apparatus based on the registration request from the user having the second authority, and wherein, by execution of the registration, the printing apparatus becomes capable of receiving a print job based on a print instruction from the user having the second authority via the server system”, in combination with all other limitations as claimed in independent claim 1.
            The independent claim 9 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a registration processing unit configured to, in a case where a registration request for registering a printing apparatus is received, perform processing for registering the printing apparatus based on the registration request, wherein, in a case where the user who has issued the registration request has the second authority and where the setting unit sets information indicating that the registration of a printing apparatus based on the registration request from the user having the second authority is permitted, the registration processing unit performs the registration of a printing apparatus based on the registration request from the user having the second - 28 -10210943US01 authority”, in combination with all other limitations as claimed in independent claim 9.
             The independent claim 10 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a registration processing unit configured to, in a case where a registration request for registering a printing apparatus is received, perform processing for registering the printing apparatus based on the registration request, wherein, in a case where the user who has issued the registration request has the second authority and where the setting unit sets information indicating that the registration of a printing apparatus based on the registration request from the user having the second authority is permitted, the registration processing unit performs the registration of a printing apparatus based on the registration request from the user having the second authority, and wherein, when the printing apparatus transmits the registration request for registering a printing apparatus, and the server system performs the registration based on the transmitted registration request, the printing apparatus becomes capable of receiving a print instruction from the user having the second authority via the server system”, in combination with all other limitations as claimed in independent claim 10.           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674